NUMBER 13-09-00352-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                        IN RE TEXAS DEPARTMENT OF AGING
                             AND DISABILITY SERVICES


                             On Petition for Writ of Mandamus
                             and Motion for Emergency Relief.


                                   MEMORANDUM OPINION

                     Before Justices Rodriguez, Garza, and Vela
                         Per Curiam Memorandum Opinion1

        Relator, Texas Department of Aging and Disability Services, filed a petition for writ

of mandamus and motion for emergency relief in the above cause on June 24, 2009. That

same day, the Court ordered the real party in interest to file a response to the petition for

writ of mandamus and ordered the motion for emergency relief to be carried with the case.

The real party in interest has now filed an unopposed motion to dismiss the petition for writ




        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
of mandamus. According to the motion to dismiss, the underlying lawsuit against relator

has been nonsuited and thus, the original proceeding has been rendered moot.

       The Court, having examined and fully considered the unopposed motion to dismiss,

is of the opinion that the real party in interest has shown herself entitled to the relief sought.

Accordingly, the motion to dismiss is GRANTED and the petition for writ of mandamus and

motion for emergency relief are hereby DISMISSED as moot. See TEX . R. APP. P. 52.8(a).

                                                            PER CURIAM


Memorandum Opinion delivered and
filed this 27th day of July, 2009.




                                                2